185 Pa. Superior Ct. 76 (1958)
Antinopoulas Unemployment Compensation Case.
Ambridge Savings and Loan Association, Appellant,
v.
Unemployment Compensation Board of Review.
Superior Court of Pennsylvania.
Argued November 13, 1957.
January 21, 1958.
Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
*77 Ralph E. Smith, with him Rowley & Smith, for appellant.
Sydney Reuben, Assistant Attorney General, with him Thomas D. McBride, Attorney General, for appellee.
OPINION BY WOODSIDE, J., January 21, 1958:
This unemployment compensation case was before us previously, at which time we remanded it to the Unemployment Compensation Board of Review for further consideration. 181 Pa. Superior Ct. 515, 124 A. 2d 435 (1956).
At that time we outlined the facts and stated in considerable detail the principles of law governing the case. We also posed several questions of fact for the board to decide.
We remanded the case to the board because it had not written an opinion, and we could not determine whether or not the relevant rules of law were applied to the facts.
The board, having reviewed the testimony previously taken, has now made its own findings and has written an opinion. It has again held that the claimant was eligible for unemployment compensation.
The appellant-employer has again appealed, contending that there was insufficient evidence to support the findings made by the board. As we said in the previous opinion, the questions upon which this case turns are questions of fact and are for the board.
An examination of the record leads us to the conclusion that the facts as found by the board are supported by competent evidence.
Since the law governing this case was carefully reviewed in our prior opinion, there is no reason for restating it in this opinion.
Order affirmed.